TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-09-00587-CR





Gary Dwayne Oatman, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
NO. 62,246, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
PER CURIAM
Appellant’s brief was originally due in December 2009.  After four extensions of
time, the filing date was August 16, 2010.  The brief has not been received and appellant’s appointed
attorney, Scott K. Stevens, did not respond to this Court’s notice that the brief is overdue.
The appeal is abated.  The trial court shall conduct a hearing to determine whether
the attorney it appointed to represent appellant has abandoned the appeal.
  Tex. R. App.
P. 38.8(b)(2).  The court shall make appropriate findings and recommendations.  If necessary, the
court shall appoint substitute counsel who will effectively represent appellant in this cause.  A record
from this hearing, including copies of all findings and orders and a transcription of the court
reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than December 17, 2010.  Tex. R. App. P. 38.8(b)(3).
 
Before Chief Justice Jones, Justices Patterson and Henson
Abated
Filed:   December 1, 2010
Do Not Publish